Citation Nr: 1324468	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  13-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder, including PTSD. 

3. Entitlement to service connection for service connection for Hepatitis C. 

4. Entitlement to service connection for hypothyroidism, including as due to exposure to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for hypothyroidism and hepatitis C, and reopened and denied PTSD. 

The Veteran's PTSD claim was denied by the Board in March 2005, and it became final. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002). The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Although the RO framed the issue on appeal as being limited to PTSD, the Board has characterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In addition, the Board recognizes the Veteran's claim for service connection for hyperthyroidism, to include as being due to herbicide exposure which will be will be further discussed in the decision on that matter. 

The Board is reopening and remanding the claim of service connection for an acquired psychiatric disorder, including PTSD, to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1. In March 2005, the Board denied the claim of entitlement to service connection for PTSD. 

2. Evidence received since the March 2005 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim. 

3. The Veteran's hepatitis C is not shown to be related to a disease, injury or event in service. 

4. The Veteran served in Vietnam during the Vietnam era and, therefore, it is presumed he was exposed to Agent Orange while there.

5. The Veteran's hypothyroidism is not related to a disease, injury or event in service and was not caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1. The March 2005 Board decision denying service connection for PTSD is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012). 

2. As pertinent evidence received since the March 2005 Board decision is new and material, the criteria for reopening the claim of service connection for PTSD are met. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012). 

3. The Veteran's Hepatitis C was not incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 

4. Hypothyroidism was not incurred in or aggravated by service, and was not caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3/310 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice must inform the Veteran of the information and medical or lay evidence not of record: (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide. See 38 C.F.R. § 3.159(b)(1) ; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of this service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and this disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted. Id., at 486. 

The Veteran was provided this required notice in an October 2010 letter that indicated the type of evidence and information needed to substantiate the claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence. The RO sent the letter prior to initially adjudicating his claims in June 2011, therefore, in the preferred sequence since, ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). That October 2010 letter, also addressed the "downstream" Dingess elements. The Veteran's claim was then readjudicated in a November 2012 statement of the case (SOC). The claim has been reconsidered since providing all required VCAA notice. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence. Here, though, since the Board is reopening the claim of service connection for PTSD there is no need to discuss whether there has been compliance with Kent in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claim that were found insufficient in the previous denials.

As for the duty to assist, the RO obtained the Veteran's service treatment (STRs), and service personnel records (SPRs), and Social Security Administration (SSA) records. Also obtained were medical records from a correctional institution, as well as his post-service VA records. The Board has also reviewed VA medical records in his electronic ("Virtual VA") file. He has not identified any other records that also need to be obtained. The duty to assist also may include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012). In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when there is (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an "in-service event, injury, or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and, (4) insufficient evidence to decide the case. The evidentiary requirement for element (3) is low. Id. When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

A VA examination and medical nexus opinion pertaining to the claim for hypothyroidism has not been provided, as the McLendon standards are not met. The evidence of record does not contain any indication that the Veteran complained of hypothyroidism symptoms during service. Further, none of the evidence suggests his hypothyroidism is related to his active duty service, except for the fact that he has filed a claim to service connect this disability. VA is not required in this circumstance to schedule an examination for a medical nexus opinion merely as a matter of course. See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) Also, the first report of hypothyroidism is in 2008, 26 years after the Veteran's separation from service. Although the threshold for meeting element (3) is low, it still must be met. Given the absence of the disability in the STRs, or even suggestion of it, and for so long after service, the Board finds there is no indication the Veteran's hypothyroidism may be related to his service based on the evidence of record. Accordingly, because elements (2) and (3) are not met, a VA examination is not warranted. See McLendon, 20 Vet. App. at 83. Regarding the Hepatitis C claim, the RO provided the Veteran with an adequate VA compensation examination in November 2012, to determine whether his Hepatitis C is attributable to his military service. McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the Board finds that no further development of these claims are needed to meet the requirements of the VCAA or the codified statutes or implementing regulations. 


Whether New and Material Evidence has been Received to Reopen the Claim of Service Connection for PTSD 

The Veteran initially filed a claim for service connection for PTSD in March 2002, and in a February 2003 rating decision his claim was denied. The Veteran disagreed with the rating denial and he appealed the decision to the Board. 

In a March 2005 decision, the Board denied the claim of service connection for PTSD. The Board determined that he did not have PTSD. The Veteran did not appeal the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court/CAVC). So that Board decision is final and binding based on the evidence then of record. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100. 

While prior unappealed decisions are final and binding, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis, so irrespective of whether the most recent final and binding denial was on the underlying merits or, instead, a prior petition to reopen the claim. Evans v. Brown, 9 Vet. App. 273 (1996). 

The Federal Circuit Court has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). In addition, the Court has provided guidance in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010). In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist which might raise a reasonable possibility of substantiating the claim. In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim. 

Since the March 2005 Board denial, the Veteran has petitoned to reopen his claim and other evidence has been added to the claims file. In June 2011, the RO reopened the Veteran's claim for service connection for PTSD, and then denied the claim. However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Review of the additional evidence includes the Veteran's July, September 2010 and July 2011 lay statements wherein he reported service stressors and being subjected to mortar and gunfire during his military service in the Republic of Vietnam. The Veteran's service personnel records confirm that he served in the Republic of Vietnam during the Vietnam era. 

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2012).

Under the former version of applicable law, if the veteran's stressor was unrelated to participation in combat, then his lay testimony, in and of itself, was categorically insufficient to establish the occurrence of the alleged stressor. Instead, the record must have contained credible supporting information from an independent source that corroborated his testimony or statements, such as service records, or even competent lay testimony from a third-party. See Cohen v. Brown, 10 Vet. App. 146-47 (1997). See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

Apart from the above provisions, however, there has been a regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (later codified at 38 C.F.R. § 3.304(f) ). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

The Veteran served in the Republic of Vietnam during the Vietnam era, and the claims folder includes his lay statements in 2010 and 2011 concerning the mortar and small arms fire that he was subjected to during his military service in Vietnam. This lay testimony is must be construed being related to the Veteran's fear of hostile military or terrorist activity contemplating the new 38 C.F.R. § 3.304(f).  In addition, the record now reflects a variety of current psychiatric diagnoses including personality disorder, adjustment disorder and anxiety.

Therefore, presuming the credibility of the evidence submitted, the evidence discussed above is considered new and material. See Justus, supra. After careful consideration, the Board concludes that this newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim; thus, it is material. New and material evidence has been received since the Board's March 2005 decision and this claim resultantly is reopened. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service occurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 


Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). [emphasis added]. For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). 

For the purpose of this section, "the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram." 

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e). These diseases are: chloracne or other acneform disease consistent with chloracne, Type 2 Diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, soft-tissue sarcoma, ischemic heart disease, Parkinson's disease, and B-cell leukemias. 38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010). 

These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). 

The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements. First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e). Brock v. Brown, 10 Vet. App. 155, 162 (1997). However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation. See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Service Connection for Hepatitis C

The Veteran asserts that he has Hepatitis C that is due to air gun inoculations that he received during his military service. 

The Veteran's service personnel confirm that he served in the Republic of Vietnam, and that his military occupational specialty was as a security guard. 

The Veteran's entire STR's are absent for any complaints, findings, or diagnoses referable to Hepatitis C or any liver disorder for that matter. There are no interim medical records pertaining to the matter at hand. 

VA hospital records in October 1993 show that the Veteran received treatment for a history of multiple substance abuse. He had a history of IV heroin that was in remission. It was reported that the Veteran spent 11 years in prison, and at the time he was on parole. Laboratory testing revealed elevated liver findings. Hepatitis B testing was negative and other related tests were pending, but no other testing was reported. The diagnostic assessment included hyperchromic macrocytosis and alcoholic hepatitis was to be ruled out. 

Correctional facility medical records dated in November 1998 show the Veteran had elevated liver function testing. There was an assessment of possible chronic hepatitis. The Veteran had tattoos on his upper extremities. Correctional facility medical records show continued elevated liver findings. In February 2007, it was reported that correctional facility laboratory tests revealed Hepatitis C. In July 2007, a liver biopsy report indicated the Veteran had Grade 3 fibrosis, stage 2 liver disease. The Veteran subsequently was treated with a course of Interferon, Pegasys injections. 

In November 2012, a VA medical examination for hepatitis, cirrhosis and other liver conditions was performed. The examiner indicated that the Veteran's claims folder had been reviewed. It was reported that the Veteran had been diagnosed with Hepatitis C in 2006, while incarcerated in prison from 1996 to 2011. The Veteran reported that he had had a girlfriend with whom he had had no contact since 1996 whom had also been diagnosed with Hepatitis C. The examiner reported that the Veteran did not provide a history of IV drug abuse, blood transfusion, or close contact with known cases of Hepatitis C. He had no tattoos, scars or wounds. It was stated that 6 months after his release from service he developed jaundice without other symptoms, and he did not see a doctor at that time. He was soon thereafter in prison, and was released after his jaundice cleared up. The Veteran reported multiple airgun vaccinations. The Veteran reported treatment for hepatitis while in jail, and then he tested free of the virus. The examiner opined that the Veteran's Hepatitis C was less likely than not incurred in or caused by an in-service injury, event, or illness. The examiner opined that the Veteran was a long term prison inmate. It was stated that medical literature documented that 12 to 35 percent of prison population become positive for Hepatitis C. Other than that there were no risk factors except for a history of air gun vaccinations which only have a (theoretical) risk for Hepatitis C. There is a history of jaundice which was otherwise undocumented and a history of sexual exposure which is a low risk for the disease. The examiner stated that the 12 to 35 percent risk of long term incarceration in prison looms large in this case and has to be considered first as the etiology of the Veteran's Hepatitis C. 

The Veteran has tested positive for the Hepatitis C virus in the past, but has reported recently that test results have not shown that he has the virus. Importantly though, in the November 2012 VA medical examination, a VA physician reported that the Veteran had or had been diagnosed with Hepatitis C. In this regard, it must be concluded that the requirement for a current disability is satisfied, even if the disability is currently in remission. McClain v. Nicholson, 21 Vet. App. 319 (2008). Thus, the Veteran has this claimed condition. Consequently, the determinative issue is whether it is attributable to his military service or dates back to his service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

The risk factors for Hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. VBA letter 211B (98-110) (November 30, 1998). Veterans also may have been exposed to HCV during the course of their duties as a military corpsman, medical worker, or as a consequence of being a combat Veteran. See VBA Fast Letter 04-13 (June 29, 2004). It is noted that service connection may not be granted for disability that is the result of a Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs. See 38 C.F.R. § 3.301.

The Veteran's STRs are absent for any complaints, findings or diagnoses referable to Hepatitis C or any liver disorder for that matter. His postservice medical records show a history of intravenous drug use. The record also confirms that the Veteran has been incarcerated in prison for many years following his discharge from military service. In 1993, while on parole after an 11 year period of incarceration, the Veteran had elevated liver function tests and alcoholic hepatitis was suggested, but there was no diagnosis of Hepatitis C. These elevated liver function tests were reported in subsequent correctional facility medical records, but correctional facility medical records show a diagnosis of Hepatitis C in early 2007. Even considering the Veteran's report of Hepatitis C in 2006, the virus is first shown some 34 years after his military service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim). See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). But, the Board is mindful that it cannot make its own independent medical determinations, and that there must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The medical evidence has been considered and the Board finds no competent medical evidence which relates the Veteran's Hepatitis C to his active service. In a November 2012 VA hepatitis and liver medical examination report, the Veteran reported a history of (service) airgun vaccinations, jaundice that occurred six months after service that had resolved with no medical treatment, and a history of a girlfriend (with a positive medical history) prior to 1996 with Hepatitis C. The Veteran reported no history of risk factors such as intravenous drug use or tattoos, which indeed are contradicted by past VA as well as correctional facility medical records from the past. In any event, the examiner relied on the Veteran's veracity and points out that indeed the Veteran has a history of incarceration from 1996 to 2011. The record shows a prior period of incarceration even prior to 1996. In any event, the examiner opined that medical literature documents a 12 to 35 percent risk for Hepatitis C in persons with long term prison incarceration. The examiner opined that the Veteran's long-term incarceration is considered the first etiology of his Hepatitis C. It was noted that there was only a theoretical risk of Hepatitis C based on reported airgun vaccinations, and low risk based on sexual exposure. 

The Board is compelled to attach substantial probative weight on the VA examiner's medical opinion as it is well reasoned and supported by rationale based on medical literature considered by the examiner. Further this opinion, although negative evidence, is the only medical evidence offered. There is no medical evidence to the contrary to suggest that the Veteran's Hepatitis C is related to any risk factors associated with his military service. See VBA letter 211B (98-110) (November 30, 1998), and VBA Fast Letter 04-13 (June 29, 2004). While the Veteran may have indeed received air gun inoculations during service, the VA examiner discounts such as a theoretical risk. Again, there is no competent medical evidence to the contrary. 

The Board notes that consideration has been given to the Veteran's statements that his Hepatitis C is related to air gun inoculations he received during service. Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Considering the Veteran's lay statements, at least regarding his medical history they are dubious and not considered credible, as there are contradictions concerning his past IV drug use. Further, the matter at hand involves complex medical assessments that require medical expertise. A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). While the Veteran was competent to report what comes to him through his senses, he does not have medical expertise to provide a complex medical opinion as to the etiology of his Hepatitis C. Layno v. Brown, 6 Vet. App. 465, 469 (1994). Thus, his opinion is insufficient to provide the requisite nexus between his Hepatitis C and his military service. 

Based on the foregoing discussion, the Board finds that the Veteran's claim must be denied. While the Veteran has been diagnosed with Hepatitis C, the weight of the medical evidence is against a finding that this disorder is related to his military service. On these facts, the preponderance of the objective medical evidence of record is against the claim. Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection for Hypothyroidism 

The Veteran asserts that he has hypothyroidism that is related to his military service, including his exposure to Agent Orange while in Vietnam. 

Service personnel records confirm that the Veteran served in the Republic of Vietnam during the Vietnam era. 

The Veteran's STR's are absent for findings, treatment or diagnoses referable to hypothyroidism or any thyroid disorder. 

In July and August 2008, correctional institution medical facility records show the Veteran had abnormal thyroid test results, and he then received treatment for hypothyroidism. In July 2008, a clinician at the correctional facility commented that the Veteran had been on Interferon treatment for Hepatitis C and he then developed hypothyroidism.

For the reasons and bases set forth below, however, the Board finds that the evidence does not support the claim of service connection for hypothyroidism, including as due to exposure to herbicide exposure claim.

The Veteran's military personnel records confirm that he served in the Republic of Vietnam during the Vietnam era. Indeed, VA already has acknowledged his Vietnam service, so it is presumed that he was exposed to Agent Orange while there. However, hypothyroidism is not included on the list of diseases under C.F.R. § 3.309(e) presumptively associated with exposure to Agent Orange. Here therefore has to establish this required nexus or linkage with proof of actual direct causation. See Combee, 34 F.3d at 1039 (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation). See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).

There is no supporting medical nexus evidence in the file, however, suggesting, much less indicating, his hypothyroidism is in any way related to his military service, and especially to herbicide exposure. His STRs make no reference whatsoever to hypothyroidism. Post service correctional facility medical records show hypothyroidism in 2008, some 26 years after his military service. Maxson, supra. Those same postservice correctional institution medical records also indicate and support the position that the Veteran's hypothyroidism was acquired, and in fact developed subsequent to his Interferon treatment for his Hepatitis C. It is important to point out that the Veteran's Hepatitis C is not a service-connected disability, so service connection on a secondary basis pursuant to 38 C.F.R. § 3.310 is unavailable. 

The record is entirely devoid of any relevant association by competent medical authority between this claimed condition and his military service, to include exposure to herbicides. And, again as noted previously, the Veteran is not competent to offer a probative opinion, himself, on the relationship between his hypothyroidism and service, including exposure to herbicides while in service. Rather, there has to be this supporting medical nexus evidence, which there unfortunately is not, not just his unsubstantiated lay opinion. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease or rheumatic fever).

The Board thus concludes that the preponderance of the evidence is against the claim of entitlement to service connection for hypothyroidism including based on his presumed exposure to Agent Orange in Vietnam during the Vietnam era. Hence, the appeal of this claim must be denied because there is no reasonable doubt concerning this to resolve in his favor. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


      ORDER

New and material evidence has been presented to reopen a claim of service connection for PTSD. 

Service connection for Hepatitis C is denied. 

Service connection for hypothyroidism, including as due to exposure to herbicides is denied. 


      REMAND

The claim for entitlement to service connection for PTSD has been reopened. Review of the Virtual VA eFolder reflects that from May 2011 through January 2012, the Veteran received treatment at a VA facility for variously diagnosed psychiatric disorders including adjustment disorder and anxiety. These records also show treatment for substance abuse. 

As reflected in the most recent November 2012 VA PTSD examination, there was no diagnosis of PTSD for the Veteran. However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders. Though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Id. Essentially, the Court found that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran. 

Notwithstanding the absence of a PTSD diagnosis here, other psychiatric diagnoses are recorded since the Veteran filed his claim. The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). In light of Clemons and McClain, the Board finds that the claim for service connection should to include these other reported psychiatric diagnoses and must be characterized, as indicated on the title page, as service connection for an acquired psychiatric disorder, including PTSD. The claim must be remanded for additional development. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination (preferably by someone who has not previously examined him) first to ascertain all current diagnoses. And for each present diagnosis, or diagnosis that has been made since the filing of this claim in July 2010, the examiner is asked to comment on the likelihood (very, likely, as likely as not, or unlikely) the diagnosed disorder is a result or consequence of the Veteran's military service - including  the types of incidents he claims to have occurred while in the service that were traumatic. 

It thus is essential the designated examiner review the claims file, including a complete copy of this remand and the records of the Veteran's evaluation and treatment during the last several years at the VAMC St. Louis, MO, John Cochran Division, that reflect diagnoses of adjustment disorder with anxiety in 2011 and 2012. The examiner also must discuss the underlying rationale of his/her opinion, if necessary citing to specific evidence in the file.

If possible, the examiner should try and reconcile the difference of opinion amongst clinicians that have had occasion to examine, treat or evaluate the Veteran in past years and come to a consensus of whether he has a psychiatric disorder related to his military service. Also, if the examiner cannot provide this requested comment on etiology without resorting to mere speculation, then he/she must provide some explanation as to why this is so, because merely saying he/she cannot comment will not suffice. 

2. Then readjudicate the claim in light of any additional evidence. If this claim is not granted to the Veteran's satisfaction, send him and his representative another supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


